Citation Nr: 1145652	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-28 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 Regional Office (RO) in Fargo, North Dakota rating decision that, in relevant part, denied the claim on appeal.

The Board notes the Veteran requested a hearing before a member of the Board in an August 2009 communication, but withdrew the hearing request later in August 2009 and requested that the matter be sent directly to the Board for review.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, based on the Veteran's representations and his personnel records, he set foot on the landmass of the Republic of Vietnam during his period of service from September 1966 to August 1970.

2.  The competent medical evidence of record establishes the Veteran has a current diagnosis of diabetes mellitus, Type II.


CONCLUSION OF LAW

Diabetes mellitus, Type II, may be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the issue of entitlement to service connection for diabetes mellitus, Type II, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, to include diabetes mellitus, Type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, Type II, within one year of service the above provision is not applicable.

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2011).

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).   In order to establish direct service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board will consider service connection on a presumptive and direct basis.

The Veteran contends that he has diabetes mellitus, Type II as a result of in-service exposure to herbicides.  Specifically, the Veteran asserts that while stationed aboard the U.S.S. Enterprise in 1968 he and several fellow service members spent 3 to 5 days on the landmass of Vietnam during the Tet Offensive.  

Initially, the Board notes that the Veteran has a current diagnosis of diabetes mellitus, Type II.  The crucial inquiry, therefore, is whether the Veteran set foot in Vietnam so as to warrant a presumption of exposure to herbicides.

Initially, the Board notes that the RO attempted to confirm whether the Veteran served on the land or inland waterways of Vietnam via a request to the United States Joint Services Records Research Center (JSRRC) (formerly known as the United States Armed Services Center for Unit Records Research (CURR)).  The JSRRC was able to confirm that the Veteran served aboard the U.S.S. Enterprise, which was in the official waters of the Republic of Vietnam from 2/21/68 to 3/17/68; from 3/26/68 to 4/24/68; from 4/30/68 to 5/21/68; from 5/30/68 to 6/27/68; from 3/30/69 to 4/18/69; from 5/22/69 to 5/24/69; and from 5/29/69 to 6/17/69.  The service records, however, provided no conclusive proof that the Veteran set foot on land in Vietnam.  

In support of his claim, the Veteran submitted a statement indicating that during the Tet Offensive in 1968 he spent 3 to 5 days on land in Vietnam.  On initial review, the Board determined that the Veteran's statements were credible regarding setting foot on the landmass of Vietnam.

In light of the Veteran's relatively short stay on the landmass of the Republic of Vietnam and as the requirements for rebuttal of the presumption of service incurrence under 38 C.F.R. § 3.307(d)(1) are not strict, the Board sought a medical opinion from an expert from the Veterans Health Administration (VHA) about the likelihood of whether the Veteran's current diabetes mellitus, Type II, was etiologically related to his military service.  In a September 2011 opinion, a VHA physician opined that it was at least as likely as not that the Veteran's diabetes mellitus, Type II, was etiologically related to his military service, to include as due to his presumed exposure to herbicides.

Thus, there is clear evidence that the Veteran served in the waters offshore the Republic of Vietnam for an extended period of time.  Based on the Veteran's credible statements, the Board affords the Veteran the benefit of the doubt that he set foot on the Republic of Vietnam for 3 to 5 days in 1968.  As such, herbicide exposure, including Agent Orange, may be presumed.  

In addition, the only medical opinion of record states that it is as likely as not that the Veteran's current diabetes mellitus was related to his in-service exposure to herbicides.  Thus, there is no affirmative evidence to rebut the presumption that the Veteran's diabetes mellitus, Type II, is attributable to his service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); 3.307(d).  In short, as in-service exposure to herbicides in the Republic of Vietnam during the applicable presumptive period has been conceded and the Veteran has a current diagnosis of diabetes mellitus, Type II, the Board concludes the Veteran is entitled to a grant of service connection for his diabetes mellitus, Type II, on a presumptive basis.  38 C.F.R. § 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus, Type II, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


